

EXHIBIT 10.1


Published CUSIP Number: 74454EAE5














$50,000,000


CREDIT AGREEMENT


among


PUBLIC SERVICE COMPANY OF NEW MEXICO
as Borrower,


THE LENDERS IDENTIFIED HEREIN,


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent


AND


BOKF, NA dba BANK OF ALBUQUERQUE,
as Syndication Agent




DATED AS OF JANUARY 8, 2014










U.S. BANK NATIONAL ASSOCIATION
and
BOKF, NA dba BANK OF ALBUQUERQUE,
as Joint Lead Arrangers and Co-Book Managers





CH1 8497270v.10

--------------------------------------------------------------------------------



TABLE OF CONTENTS


SECTION 1 DEFINITIONS AND ACCOUNTING TERMS    1
1.1    Definitions.    1
1.2    Computation of Time Periods and Other Definitional Provisions.    16
1.3    Accounting Terms/Calculation of Financial Covenant.    16
1.4    Time.    17
1.5    Rounding of Financial Covenant.    17
1.6    References to Agreements and Requirement of Laws.    17
SECTION 2 CREDIT FACILITY    18
2.1    Revolving Loans.    18
2.2    [RESERVED].    19
2.3    Continuations and Conversions.    19
2.4    Minimum Amounts.    19
2.5    [RESERVED].    19
2.6    Evidence of Debt.    19
2.7    [RESERVED].    20
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS    20
3.1    Interest.    20
3.2    Payments Generally.    20
3.3    Prepayments.    22
3.4    Fees.    22
3.5    Payment in full at Maturity.    22
3.6    Computations of Interest and Fees.    23
3.7    Pro Rata Treatment.    23
3.8    Sharing of Payments.    24
3.9    Capital Adequacy.    24
3.10    Eurodollar Provisions.    25
3.11    Illegality.    25
3.12    Requirements of Law.    25
3.13    Taxes.    26
3.14    Compensation.    29
3.15    Determination and Survival of Provisions.    29
3.16    Defaulting Lenders.    30
SECTION 4 CONDITIONS PRECEDENT TO CLOSING    31
4.1    Closing Conditions.    31
SECTION 5 CONDITIONS TO ALL EXTENSIONS OF CREDIT    33
5.1    Funding Requirements.    33
SECTION 6 REPRESENTATIONS AND WARRANTIES    34
6.1    Organization and Good Standing.    34

i



--------------------------------------------------------------------------------



6.2    Due Authorization.    34
6.3    No Conflicts.    34
6.4    Consents.    34
6.5    Enforceable Obligations.    35
6.6    Financial Condition.    35
6.7    No Material Change.    35
6.8    No Default.    35
6.9    Litigation.    35
6.10    Taxes.    36
6.11    Compliance with Law.    36
6.12    ERISA.    36
6.13    Use of Proceeds; Margin Stock.    37
6.14    Government Regulation.    37
6.15    Solvency.    37
6.16    Disclosure.    37
6.17    Environmental Matters.    37
6.18    Material Leases.    37
6.19    Material Lease Interest Payments and Discount Rate.    37
6.20    Compliance with OFAC Rules and Regulations.    38
6.21    Compliance with FCPA.    38
6.22    Anti-Terrorism Laws.    38
SECTION 7 AFFIRMATIVE COVENANTS    39
7.1    Information Covenants.    39
7.2    Financial Covenant.    41
7.3    Preservation of Existence and Franchises.    41
7.4    Books and Records.    41
7.5    Compliance with Law.    41
7.6    Payment of Taxes and Other Indebtedness.    42
7.7    Insurance.    42
7.8    Performance of Obligations.    42
7.9    Use of Proceeds.    42
7.10    Audits/Inspections.    42
SECTION 8 NEGATIVE COVENANTS    43
8.1    Nature of Business.    43
8.2    Consolidation and Merger.    43
8.3    Sale or Lease of Assets.    43
8.4    Affiliate Transactions.    43
8.5    Liens.    43
8.6    Accounting Changes.    45
SECTION 9 EVENTS OF DEFAULT    45
9.1    Events of Default.    45
9.2    Acceleration; Remedies.    47
9.3    Allocation of Payments After Event of Default.    47

ii



--------------------------------------------------------------------------------



SECTION 10 AGENCY PROVISIONS    48
10.1    Appointment and Authority.    48
10.2    Rights as a Lender.    48
10.3    Exculpatory Provisions.    49
10.4    Reliance by Administrative Agent.    49
10.5    Delegation of Duties.    50
10.6    Resignation of Administrative Agent.    50
10.7    Non‑Reliance on Administrative Agent and Other Lenders.    50
10.8    No Other Duties, Etc.    51
10.9    Administrative Agent May File Proofs of Claim.    51
SECTION 11 MISCELLANEOUS    52
11.1    Notices; Effectiveness; Electronic Communication.    52
11.2    Right of Set‑Off.    53
11.3    Successors and Assigns.    54
11.4    No Waiver; Remedies Cumulative.    57
11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.    57
11.6    Amendments, Etc.    59
11.7    Counterparts.    59
11.8    Headings.    60
11.9    Survival of Indemnification and Representations and Warranties.    60
11.10    Governing Law; Venue; Service.    60
11.11    Waiver of Jury Trial; Waiver of Consequential Damages.    60
11.12    Severability.    61
11.13    Further Assurances.    61
11.14    Confidentiality.    61
11.15    Entirety.    61
11.16    Binding Effect; Continuing Agreement.    62
11.17    Regulatory Statement.    62
11.18    USA Patriot Act Notice.    62
11.19    Acknowledgment.    63
11.20    Replacement of Lenders.    63
11.21    No Advisory or Fiduciary Responsibility.    64



iii



--------------------------------------------------------------------------------







SCHEDULES


Schedule 1.1(a)    Pro Rata Shares
Schedule 6.18    Material Leases
Schedule 6.19    Material Lease Interest Payments and Discount Rate
Schedule 11.1    Notices




EXHIBITS


Exhibit 2.1(b)    Form of Notice of Revolving Borrowing
Exhibit 2.1(e)    Form of Revolving Note
Exhibit 2.3    Form of Notice of Continuation/Conversion
Exhibit 4.1(l)    Form of Account Designation Letter
Exhibit 7.1(c)    Form of Compliance Certificate
Exhibit 11.3(b)    Form of Assignment and Assumption





iv



--------------------------------------------------------------------------------




CREDIT AGREEMENT




THIS CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of January 8,
2014 among PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, as
Borrower, the Lenders identified on the signature pages hereto, U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, and BOKF, NA dba BANK OF
ALBUQUERQUE, as Syndication Agent.


RECITALS


WHEREAS, the Borrower has requested the Lenders to provide a senior credit
facility to the Borrower in an aggregate principal amount of $50,000,000; and


WHEREAS, the Lenders party hereto have agreed to make the requested senior
credit facility available to the Borrower on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:




SECTION 1

DEFINITIONS AND ACCOUNTING TERMS


1.1    Definitions.


The following terms shall have the meanings specified herein unless the context
otherwise requires. Defined terms herein shall include in the singular number
the plural and in the plural the singular:


“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form of Exhibit 4.1(l).


“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.


“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.


“Administrative Agent” means U.S. Bank National Association or any successor
administrative agent appointed pursuant to Section 10.6.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Fees” has the meaning set forth in Section 3.4(d).


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
other Person or (b) to direct or cause direction of the management and policies
of such other Person, whether through the ownership of voting securities, by
contract or otherwise.


“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.


“Applicable Percentage” means, for Eurodollar Loans, Base Rate Loans and Unused
Fees, the appropriate applicable percentages, in each case (subject to the
exception indicated below), corresponding to the Debt Rating in effect as of the
most recent Calculation Date as shown below:


Pricing Level




Debt Rating


Applicable Percentage for Eurodollar Loans


Applicable Percentage for Base Rate Loans


Applicable Percentage for Unused Fees
I
≥A‑/A3
1.000%
0.000%
0.125%
II
BBB+/Baa1
1.125%
0.125%
0.175%
III
BBB/Baa2
1.250%
0.250%
0.200%
IV
BBB‑/Baa3
1.500%
0.500%
0.250%
V
BB+/Ba1
1.750%
0.750%
0.300%
VI
< BB or unrated /
Ba2 or unrated
2.000%
1.000%
0.350%



The Applicable Percentage shall be determined and adjusted on the date (each a
“Calculation Date”) one (1) Business Day after the date on which the Borrower’s
Debt Rating is upgraded or downgraded in a manner which requires a change in the
then applicable Pricing Level set forth above. If at any time there is a split
in the Borrower’s Debt Ratings between S&P and Moody’s, the Applicable
Percentage shall be determined by the higher of the two Debt Ratings (i.e. the
lower pricing), provided that if the two Debt Ratings are more than one level
apart, the Applicable Percentage shall be based on the Debt Rating which is one
level lower than the higher rating. If the Borrower does not have a Debt Rating
from either S&P or Moody’s, then, Pricing Level VI shall apply. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans as well as any new Eurodollar Loans
made. The applicable Pricing Level for Applicable Percentage, as of the Closing
Date, is Pricing Level III.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means U.S. Bank National Association and BOKF, NA dba Bank of
Albuquerque, together with their successors and/or assigns.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).

2



--------------------------------------------------------------------------------




“Authorized Officer” means any of the president, vice-president, chief executive
officer, chief financial officer or treasurer of the Borrower.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 3.10 shall remain in
effect, the Eurodollar Base Rate for an Interest Period of one month plus 1%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
Eurodollar Base Rate.


“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.


“Borrower” means Public Service Company of New Mexico, a New Mexico corporation,
together with its successors and permitted assigns.


“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Administrative Agent, whenever arising, under
this Credit Agreement, the Notes, or any of the other Credit Documents.


“Borrowing” means a borrowing consisting of simultaneous Revolving Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.1.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Change in Law” means the occurrence, after the date of this Credit Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, promulgation, implementation or
application thereof by any Governmental Authority, (c) the adoption or taking
effect of any request, rule, guideline, policy or directive (whether or not
having the force of law) by any Governmental Authority or (d) any change in any
request, rule, guideline, policy or directive (whether or not having the force
of law) by any Governmental Authority; provided that

3



--------------------------------------------------------------------------------




notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.


“Change of Control” means the failure of PNM Resources, Inc., a New Mexico
corporation, to own and control 100% of the Voting Stock of the Borrower.


“Closing Date” means the date of this Credit Agreement, which is the first date
all the conditions precedent in Sections 4.1 and 5.1 are satisfied or waived in
accordance with Section 11.6.


“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.


“Commitment” means, as to each Lender, its obligation to make Revolving Loans to
the Borrower pursuant to Section 2.1, in an aggregate principal amount at any
one time outstanding not to exceed such Lender’s Pro Rata Share of the Revolving
Committed Amount as set forth opposite such Lender’s name on Schedule 1.1(a) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.


“Compensation Period” has the meaning set forth in Section 3.2(c)(ii).


“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.
“Consolidated Capitalization” means the sum of (a) all of the shareholders’
equity or net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness minus (c) Securitization
Equity.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, the difference of
(a) an amount equal to all Indebtedness of the Borrower and its Subsidiaries as
of such date minus (b) Non-Recourse Securitization Indebtedness.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the

4



--------------------------------------------------------------------------------




Borrower and its Subsidiaries, the term Contingent Obligation shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Contingent Obligation of any Person shall be deemed to be an
amount equal to the maximum amount of such Person’s liability with respect to
the stated or determinable amount of the primary obligation for which such
Contingent Obligation is incurred or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder).


“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Schedule I to Exhibit 7.1(c).


“Credit Agreement” has the meaning set forth in the Preamble hereof.


“Credit Documents” means this Credit Agreement, the Notes, any Notice of
Revolving Borrowing, any Notice of Continuation/Conversion, and any other
document, agreement or instrument entered into or executed in connection with
the foregoing.


“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders”.


“Debt Rating” means the long term unsecured senior non-credit enhanced debt
rating of the Borrower by S&P and/or Moody’s.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.


“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.


“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans required to be funded by it hereunder within one (1)
Business Day of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more of the
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder (unless such writing or public statement states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has notified the Borrower, the Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations hereunder or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations
hereunder, or (d) has, or has a direct or indirect parent company that has, (i)
become or is insolvent or become the subject of a proceeding under any Debtor

5



--------------------------------------------------------------------------------




Relief Law, or (ii) had appointed for it a receiver, conservator, trustee,
custodian or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.


“Dollars” and “$” means dollars in lawful currency of the United States of
America.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed); provided that (i) the Borrower’s consent is not required
during the existence and continuation of a Default or an Event of Default, (ii)
approval by the Borrower shall be deemed given if no objection is received by
the assigning Lender and the Administrative Agent from the Borrower within five
(5) Business Days after notice of such proposed assignment has been delivered to
the Borrower and (iii) neither the Borrower nor any Subsidiary or Affiliate of
the Borrower shall qualify as an Eligible Assignee.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law (collectively, “Claims”),
including, without limitation, (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to human health or
the environment.


“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result,
within a reasonable period of time, in liability of the Borrower in an aggregate
amount in excess of the Threshold Amount: (a) a Reportable Event with respect to
a Single Employer Plan or a Multiemployer Plan, (b) a

6



--------------------------------------------------------------------------------




complete or partial withdrawal by the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or the receipt by the Borrower, any of its Subsidiaries or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (c) the distribution
by the Borrower, any of its Subsidiaries or any ERISA Affiliate under Section
4041 or 4041A of ERISA of a notice of intent to terminate any Single Employer
Plan or Multiemployer Plan or the taking of any action to terminate any Single
Employer Plan or Multiemployer Plan if the plan assets are not sufficient to pay
all plan liabilities, (d) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, or the receipt by the Borrower, any of its
Subsidiaries or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(e) the determination that any Single Employer Plan or Multiemployer Plan is
considered an at-risk plan or plan in endangered or critical status within the
meaning of Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA; (f) the imposition upon the Borrower, any of its Subsidiaries or any
ERISA Affiliate of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
or threatened imposition of any Lien upon any assets of the Borrower, any of its
Subsidiaries or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan or Multiemployer
Plan, or (g) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiple Employer Plan during a plan year in which it was
a substantial employer (as such term is defined in Section 4001(a)(2) of ERISA),
or a cessation of operations that is treated as such a withdrawal or the
termination of a Multiple Employer Plan, where the Borrower, a Subsidiary or an
ERISA Affiliate has liability under Section 4062 or 4063 of ERISA.


“Eurodollar Base Rate” means,


(a)    for any interest rate calculation with respect to a Eurodollar Loan, the
rate of interest per annum equal to the rate for deposits in Dollars for a
period equal to the applicable Interest Period which appears on Reuters Screen
LIBOR01 (or any applicable successor or substitute page on such screen) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 (or any applicable successor or substitute page on such screen),
then the “Eurodollar Base Rate” shall be determined by the Administrative Agent
to be the applicable interest settlement rate for deposits in Dollars in the
London interbank market as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period, and having a maturity equal to such Interest Period, provided
that, if no such interest settlement rate is available to the Administrative
Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Administrative Agent to be the rate
at which U.S. Bank or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of U.S. Bank’s relevant Eurodollar Loan and
having a maturity equal to such Interest Period;


(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum equal to the rate for deposits in Dollars in minimum
amounts of at

7



--------------------------------------------------------------------------------




least $5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
(or any applicable successor or substitute page on such screen) at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Reuters Screen LIBOR01 (or any applicable successor or substitute page
on such screen) then the “Eurodollar Base Rate” for such Base Rate Loan shall be
determined by the Administrative Agent to be the applicable interest settlement
rate for deposits in Dollars in the London interbank market as reported by any
other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on such date of
determination, and having a maturity equal to one month, provided that, if no
such interest settlement rate is available to the Administrative Agent, the
applicable Eurodollar Base Rate for such Base Rate Loan shall instead be the
rate determined by the Administrative Agent to be the rate at which U.S. Bank or
one of its Affiliate banks offers to place deposits in Dollars with first-class
banks in the interbank market at approximately 11:00 a.m. (London time) on such
date of determination, in the approximate amount of U.S. Bank’s relevant
Eurodollar Loan and having a maturity equal to one month.


Each calculation by the Administrative Agent of the Eurodollar Base Rate shall
be conclusive and binding for all purposes, absent manifest error.


“Eurodollar Loan” means a Revolving Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.


“Eurodollar Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
Eurodollar Base Rate
 
1.00-Eurodollar Reserve Percentage



“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other

8



--------------------------------------------------------------------------------




jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.13(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.13(a) and (d) any Taxes imposed under
FATCA.


“Existing Revolving Credit Agreement” means that certain Credit Agreement, dated
as of October 31, 2011, among the Borrower, the lenders party thereto, and Wells
Fargo Bank, National Association, as administrative agent, as previously amended
by the First Amendment to Credit Agreement dated as of January 28, 2012 and as
otherwise amended, modified or supplemented prior to the Closing Date.


“Existing Term Loan Agreement” means that certain Term Loan Agreement, dated as
of April 22, 2013, among the Borrower, the lenders party thereto, and Union
Bank, N.A., as administrative agent, as amended, modified or supplemented prior
to the Closing Date.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. on such day on such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by the Administrative Agent in its sole
discretion.


“Fee Letters” means those certain letter agreements, each dated as of November
13, 2013, between (a) the Borrower and U.S. Bank National Association and (b)
the Borrower and BOKF, NA dba Bank of Albuquerque, in each case as amended,
modified, supplemented or restated from time to time.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“Fiscal Year” means the calendar year ending December 31.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

9



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means any domestic or foreign nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) that are defined by any
Environmental Law as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Law, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Borrower
to its jurisdictional and wholesale customers in the ordinary course of
business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
obligations, contingent or otherwise, under the Material Leases and (l) all
indebtedness referred to in clauses (a) through (k)

10



--------------------------------------------------------------------------------




above secured by any Lien on any property or asset owned or held by such Person
regardless of whether the indebtedness secured thereby shall have been assumed
by such Person or is nonrecourse to the credit of such Person.


“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Indemnitees” has the meaning set forth in Section 11.5(b).


“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, the date of any prepayment of the
Loans pursuant to Section 3.3 and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates, and (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter, the date of any prepayment of the Loans
pursuant to Section 3.3 and the Maturity Date.


“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Revolving Borrowing or Notice of
Continuation/Conversion; provided that:


(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)    no Interest Period shall extend beyond the Maturity Date.
    
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.



11



--------------------------------------------------------------------------------




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loans” means the collective reference to the Revolving Loans, and “Loan” means
any of the Revolving Loans.
“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower to perform its obligations under this Credit
Agreement or any of the other Credit Documents or (c) the legality, validity or
enforceability of this Credit Agreement or any of the other Credit Documents or
the rights and remedies of the Administrative Agent and the Lenders hereunder
and thereunder.
“Material Lease” means any lease to the Borrower of its leasehold interests in
(i) Unit 1 or Unit 2, and related common facilities, of the Palo Verde Nuclear
Generating Station or (ii) the electric transmission line, and related
facilities, known as the Eastern Interconnection Project, including, without
limitation, any lease set forth on Schedule 6.18 hereto.
“Maturity Date” means January 8, 2018.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate makes, is making or is accruing an obligation to make
contributions or has made or been obligated to make contributions within the
preceding seven (7) years.
“Multiple Employer Plan” means a Single Employer Plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
the Borrower, any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.
“Non-Recourse Securitization Indebtedness” means, as of any date of
determination, all Indebtedness related to State Approved Environmental
Improvements Securitizations up to a maximum amount of $500,000,000 at any one
time; provided that such Indebtedness is non-recourse to the Borrower, other
than with respect to Standard Securitization Undertakings.
“Notes” means the promissory notes of the Borrower in favor of each of the
Lenders evidencing the Revolving Loans provided pursuant to Section 2.1,
individually or collectively, as

12



--------------------------------------------------------------------------------




appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time and as evidenced in the form of
Exhibit 2.1(e).


“Notice of Revolving Borrowing” means a request by the Borrower for a Revolving
Loan in the form of Exhibit 2.1(b).


“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.3.


“OFAC” has the meaning set forth in Section 7.5(b).


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.


“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Participant” has the meaning set forth in Section 11.3(d).
“Participant Register” has the meaning set forth in Section 11.3(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Revolving Committed Amount at
such time; provided that if the Commitment of each Lender to make Loans have
been terminated pursuant to Section 9.2 or otherwise, then the Pro Rata Share of
each Lender shall be determined based on such Lender’s percentage ownership of
the aggregate amount of outstanding Loans. The initial Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 1.1(a) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Prohibited Transaction” means any transaction described in (a) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.


“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

13



--------------------------------------------------------------------------------






“Register” has the meaning set forth in Section 11.3(c).


“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.


“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.


“Required Lenders” means, at any time, Lenders whose aggregate Credit Exposure
(as hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that (x) at all times when three or
more Lenders are party to this Credit Agreement, the term “Required Lenders”
shall (i) in no event mean less than three Lenders (unless only three Lenders
are party to this Credit Agreement and any of such Lenders is a Defaulting
Lender) and (ii) include the Administrative Agent and (y) if any Lender shall be
a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Pro Rata Share of such Lender
of the Revolving Committed Amount multiplied by the Revolving Committed Amount
and (b) at any time after the termination of the Commitments, the principal
balance of the outstanding Loans of such Lender. Notwithstanding the foregoing,
the Credit Exposure held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.


“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Credit Agreement and the other Credit Documents.


“Responsible Officer” means the president, the chief executive officer, the
co-chief executive officer, the chief financial officer, any executive officer,
vice president-finance, principal accounting officer or treasurer of the
Borrower, and any other officer or similar official thereof responsible for the
administration of the obligations of the Borrower in respect of this Credit
Agreement and the other Credit Documents.


“Revolving Committed Amount” means FIFTY MILLION DOLLARS ($50,000,000) or such
other amount, as it may be reduced from time to time in accordance with Section
2.1(d).


“Revolving Loans” has the meaning set forth in Section 2.1(a).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.



14



--------------------------------------------------------------------------------




“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securitization Equity” means, as of any date of determination, with respect to
a Subsidiary of the Borrower formed for the purpose of entering into a State
Approved Environmental Improvements Securitization, all of the equity of such
Subsidiary, as determined in accordance with GAAP.
“Single Employer Plan” means any “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan and which the Borrower, any Subsidiary or any
ERISA Affiliate has maintained, funded or administered for employees at any time
within the preceding seven (7) years.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or a Subsidiary thereof
that are reasonably customary in non-recourse securitization transactions.
“State Approved Environmental Improvements Securitization” means a
securitization financing entered into by the Borrower pursuant to existing or
future New Mexico statutory authority and regulatory approval by the New Mexico
Public Regulation Commission (or any successor commission) (the “NMPRC”) for the
purpose of financing construction and installation of environmental improvement
equipment at qualifying generating facilities in New Mexico.  The approval must
be evidenced by a financing order duly issued by the NMPRC.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership,

15



--------------------------------------------------------------------------------




association, joint venture or other entity in which such person directly or
indirectly through Subsidiaries has more than a 50% equity interest at any time.
Any reference to Subsidiary herein, unless otherwise identified, shall mean a
Subsidiary, direct or indirect, of the Borrower. Any reference to a Subsidiary
of the Borrower herein shall not include any Subsidiary that is inactive, has
minimal or no assets and does not generate revenues.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Threshold Amount” means $20,000,000.
“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
“Unused Fees” has the meaning set forth in Section 3.4(a).
“Unused Revolving Commitment” means, for any date of determination, the amount
by which (a) the aggregate Revolving Committed Amount on such date exceeds (b)
the aggregate principal amount of outstanding Revolving Loans.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
1.2    Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
1.3    Accounting Terms/Calculation of Financial Covenant.
(a)    Except as otherwise expressly provided herein, all accounting terms used
herein or incorporated herein by reference shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP applied on a consistent basis.
Notwithstanding anything to the contrary in this Credit Agreement, for purposes
of calculation of the financial covenant set forth in Section 7.2, all
accounting determinations and computations thereunder shall be made in
accordance with GAAP as in effect as of the date of this Credit Agreement
applied on a basis consistent with the application used in preparing the most
recent financial statements of the Borrower referred to in Section 4.1(d). In
the event that any changes in GAAP after such date are required to be applied to
the Borrower and would affect the computation of the financial covenant
contained in Section 7.2, such

16



--------------------------------------------------------------------------------




changes shall be followed only from and after the date this Credit Agreement
shall have been amended to take into account any such changes.


(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and, except as specifically provided
in the definitions of “Consolidated Capitalization” and “Consolidated
Indebtedness”, such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Closing Date and any similar lease entered into after the Closing Date by
such Person shall be accounted for as obligations relating to an operating
lease.


1.4    Time.


All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.


1.5    Rounding of Financial Covenant.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.6    References to Agreements and Requirement of Laws.


Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.




SECTION 2

CREDIT FACILITY


2.1    Revolving Loans.


(a)    Revolving Loan Commitment. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make revolving loans (each a “Revolving
Loan” and collectively the “Revolving Loans”) in Dollars to the Borrower, at any
time and from time to

17



--------------------------------------------------------------------------------




time, during the period from and including the Closing Date to but not including
the Maturity Date (or such earlier date if the Commitments have been terminated
as provided herein); provided, however, that after giving effect to any
Borrowing (i) the aggregate principal amount of outstanding Revolving Loans
shall not exceed the Revolving Committed Amount and (ii) with respect to each
individual Lender, the aggregate principal amount of outstanding Revolving Loans
of such Lender shall not exceed such Lender’s Commitment. Subject to the terms
of this Credit Agreement (including Section 3.3), the Borrower may borrow, repay
and reborrow Revolving Loans.


(b)    Method of Borrowing for Revolving Loans. By no later than (i) 12:00 noon
on the date of the requested Borrowing of Revolving Loans that will be Base Rate
Loans and (ii) 12:00 noon three (3) Business Days prior to the date of the
requested Borrowing of Revolving Loans that will be Eurodollar Loans, the
Borrower shall submit a written Notice of Revolving Borrowing in the form of
Exhibit 2.1(b) to the Administrative Agent setting forth (A) the amount
requested, (B) the date of the requested Borrowing, (C) the Type of Revolving
Loan, (D) with respect to Revolving Loans that will be Eurodollar Loans, the
Interest Period applicable thereto, (E) certification that the Borrower has
complied, or, in respect of any Borrowing that will consist of Eurodollar Loans,
intends to comply, in all respects with Section 5.1 and (F) with respect to
Loans that will be Eurodollar Loans, compensation provisions substantially
consistent with the terms of Section 3.14. If the Borrower shall fail to specify
(1) an Interest Period in the case of a Eurodollar Loan, then such Eurodollar
Loan shall be deemed to have an Interest Period of one month or (2) the Type of
Revolving Loan requested, then such Revolving Loan shall be deemed to be a Base
Rate Loan. All Revolving Loans made on the Closing Date shall be Base Rate
Loans. Thereafter, all or any portion of the Revolving Loans may be converted
into Eurodollar Loans in accordance with the terms of Section 2.3.


(c)    Funding of Revolving Loans. Upon receipt of a Notice of Revolving
Borrowing, the Administrative Agent shall promptly inform the Lenders as to the
terms thereof. Each such Lender shall make its Pro Rata Share of the requested
Revolving Loans available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Notice of Revolving Borrowing. Upon
satisfaction of the conditions set forth in Section 5, the amount of the
requested Revolving Loans will then be made available to the Borrower by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(d)    Reductions of Revolving Committed Amount. Upon at least three (3)
Business Days’ notice, the Borrower shall have the right to permanently
terminate or reduce the aggregate unused amount of the Revolving Committed
Amount at any time or from time to time; provided that (i) each partial
reduction shall be in an aggregate amount at least equal to $5,000,000 and in
integral multiples of $1,000,000 above such amount and (ii) no reduction shall
be made which would reduce the Revolving Committed Amount to an amount less than
the aggregate principal amount of outstanding Loans. Any reduction in (or
termination of) the Revolving Committed Amount shall be permanent and may not be
reinstated.


(e)    Revolving Notes. At the request of any Lender, the Revolving Loans made
by such Lender shall be evidenced by a duly executed promissory note of the
Borrower to such Lender in substantially the form of Exhibit 2.1(e).





18



--------------------------------------------------------------------------------




2.2    [RESERVED].




2.3    Continuations and Conversions.


Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans for a
subsequent Interest Period, to convert Base Rate Loans into Eurodollar Loans or
to convert Eurodollar Loans into Base Rate Loans. By no later than 12:00 noon
(a) two (2) Business Days prior to the date of the requested conversion of a
Eurodollar Loan to a Base Rate Loan and (b) three (3) Business Days prior to the
date of the requested continuation of a Eurodollar Loan or conversion of a Base
Rate Loan to a Eurodollar Loan, the Borrower shall provide a written Notice of
Continuation/Conversion in the form of Exhibit 2.3, setting forth whether the
Borrower wishes to continue or convert such Revolving Loans. Notwithstanding
anything herein to the contrary, (A) except as provided in Section 3.11,
Eurodollar Loans may only be continued or converted into Base Rate Loans on the
last day of the Interest Period applicable thereto, (B) Eurodollar Loans may not
be continued nor may Base Rate Loans be converted into Eurodollar Loans during
the existence and continuation of a Default or an Event of Default and (C) any
request to continue a Eurodollar Loan that fails to comply with the terms hereof
or any failure to request a continuation of a Eurodollar Loan at the end of an
Interest Period shall be deemed a request to convert such Eurodollar Loan to a
Base Rate Loan on the last day of the applicable Interest Period.


2.4    Minimum Amounts.


Each request for a borrowing, conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$3,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $1,000,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of outstanding
Revolving Loans) and (c) no more than seven Eurodollar Loans shall be
outstanding hereunder at any one time. For the purposes of this Section 2.4,
separate Eurodollar Loans that begin and end on the same date, as well as
Eurodollar Loans that begin and end on different dates, shall all be considered
as separate Eurodollar Loans.


2.5    [RESERVED].


2.6    Evidence of Debt.


The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to its Borrower Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.


2.7    [RESERVED].


SECTION 3



19



--------------------------------------------------------------------------------




GENERAL PROVISIONS APPLICABLE
TO LOANS


3.1    Interest.


(a)    Interest Rate. Subject to Sections 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Adjusted Base Rate and (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate.
(b)    Default Rate of Interest.
(i) After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.
(ii)    After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
request of the Required Lenders, the principal of and, to the extent permitted
by Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents (including without limitation fees and expenses) shall
bear interest, payable on demand, at the Default Rate.
(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.


3.2    Payments Generally.


(a)    No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Notwithstanding the foregoing, if there exists a Defaulting Lender, each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 3.16(b).


(b)    Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(c)    Advances by Administrative Agent. Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the time any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender,

20



--------------------------------------------------------------------------------




as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to such Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
(d)    Several Obligations. The obligations of the Lenders hereunder to make
Revolving Loans are several and not joint. The failure of any Lender to make any
Revolving Loan on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan.
(e)    Funding Offices. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


3.3    Prepayments.


(a)    Voluntary Prepayments. The Borrower shall have the right to prepay the
Revolving Loans in whole or in part from time to time without premium or
penalty; provided, however, that (i) all prepayments under this Section 3.3(a)
shall be subject to Section 3.14, (ii) Eurodollar Loans may only be prepaid on
three (3) Business Days’ prior written notice to the Administrative Agent, (iii)
each such partial prepayment of Eurodollar Loans shall be in the minimum
principal amount of $1,000,000 and integral multiples of $1,000,000, (iv) each
such partial prepayment of Base Rate

21



--------------------------------------------------------------------------------




Loans shall be in the minimum principal amount of $500,000 and integral
multiples of $100,000, or, in the case of clauses (iii) and (iv), if less than
such minimum amounts, the entire principal amount thereof then outstanding.
Amounts prepaid pursuant to this Section 3.3(a) shall be applied as the Borrower
may elect based on the Lenders’ Pro Rata Shares; provided, however, if the
Borrower fails to specify, such prepayment shall be applied by the
Administrative Agent, subject to Section 3.7, in such manner as it deems
reasonably appropriate.
(b)    Mandatory Prepayments. If at any time the sum of the aggregate principal
amount of Revolving Loans outstanding exceeds the Revolving Committed Amount,
the Borrower shall immediately make a principal payment on the Loans to the
Administrative Agent in an amount and in Dollars as is necessary to be in
compliance with Section 2.1 and as directed by the Administrative Agent. All
amounts required to be prepaid pursuant to this Section 3.3(b) shall be applied
first to Base Rate Loans and second to Eurodollar Loans in direct order of
Interest Period maturities. All prepayments pursuant to this Section 3.3(b)
shall be subject to Section 3.14.
3.4    Fees.
(a)    Unused Fees. In consideration of the Revolving Committed Amount being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Administrative Agent, for the pro rata benefit of each Lender (other than the
Defaulting Lenders, if any) based on its Pro Rata Share, a per annum fee equal
to the daily average sum of the Applicable Percentage for Unused Fees for each
day during the period of determination multiplied by the Unused Revolving
Commitment for each such day (the “Unused Fees”). The Unused Fees shall commence
to accrue on the Closing Date and shall be due and payable in arrears on the
last Business Day of each Fiscal Quarter (as well as on the Maturity Date and on
any date that the Revolving Committed Amount is reduced) for the Fiscal Quarter
(or portion thereof) then ending, beginning with the first of such dates to
occur after the Closing Date.
(b)    [RESERVED].
(c)    [RESERVED].
(d)    Administrative Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Borrower and
the Administrative Agent (the “Administrative Fees”) in the Fee Letters.


3.5    Payment in full at Maturity.


On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all fees and other sums owing
under the Credit Documents, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2; provided that if the Maturity Date is not a
Business Day, then such principal, interest, fees and other sums shall be due
and payable in full on the next preceding Business Day.


3.6    Computations of Interest and Fees.


(a)    Calculation of Interest and Fees. Except for Base Rate Loans that are
based upon the Prime Rate, in which case interest shall be computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days.

22



--------------------------------------------------------------------------------




Interest shall accrue from and including the first date of Borrowing (or
continuation or conversion) to but excluding the last day occurring in the
period for which such interest is payable. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    Usury. It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this subsection which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any Borrower Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Credit Agreement, under the Notes or otherwise, exceed the maximum nonusurious
amount permissible under applicable Law. If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this subsection and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable Law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable Law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to accelerate the payment of any interest
which has not otherwise accrued on the date of such demand, and the Lenders do
not intend to charge or receive any unearned interest in the event of such
demand. All interest paid or agreed to be paid to the Lenders with respect to
the Loans shall, to the extent permitted by applicable Law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
the Loans does not exceed the maximum nonusurious amount permitted by applicable
Law.
3.7    Pro Rata Treatment.
Except to the extent otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Loan, each payment of interest, each payment of
fees (other than administrative fees paid to the Administrative Agent), each
conversion or continuation of any Revolving Loans and each reduction in the
Revolving Committed Amount, shall be allocated pro rata among the relevant
Lenders in accordance with their Pro Rata Shares; provided that, if any Lender
shall have failed to pay its Pro Rata Share of any Revolving Loan, then any
amount to which such Lender would otherwise be entitled pursuant to this Section
3.7 shall instead be payable to the Administrative Agent until the share of such
Revolving Loan not funded or purchased by such Lender has been repaid. In the
event any principal, interest, fee or other amount paid to any Lender pursuant
to this Credit Agreement or any other Credit Document is rescinded or must
otherwise be returned by the Administrative Agent, (a) such principal, interest,
fee or other amount that had been satisfied by such payment shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred and (b) such Lender shall, upon the request of the Administrative
Agent, repay to the Administrative Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Administrative Agent until the date the Administrative Agent receives such
repayment at a rate per annum equal to the Federal Funds Rate if repaid within
two (2) Business Days after such request and thereafter the Base Rate.

23



--------------------------------------------------------------------------------






3.8    Sharing of Payments.


The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any
Revolving Loan or any other obligation owing to such Lender under this Credit
Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable Debtor Relief Law or other
similar Law or otherwise, or by any other means, in excess of its Pro Rata Share
of such payment as provided for in this Credit Agreement, such Lender shall
promptly pay in cash or purchase from the other Lenders a participation in such
Revolving Loans and other obligations in such amounts, and make such other
adjustments from time to time, as shall be equitable to the end that all Lenders
share such payment in accordance with their Pro Rata Shares. The Lenders further
agree among themselves that if payment to a Lender obtained by such Lender
through the exercise of a right of setoff, banker’s lien, counterclaim or other
event as aforesaid shall be rescinded or must otherwise be returned, each Lender
which shall have shared the benefit of such payment shall, by payment in cash or
a repurchase of a participation theretofore sold, return its share of that
benefit (together with its share of any accrued interest payable with respect
thereto) to each Lender whose payment shall have been rescinded or otherwise
returned. The Borrower agrees that (a) any Lender so purchasing such a
participation may, to the fullest extent permitted by Law, exercise all rights
of payment, including setoff, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Revolving
Loan or other obligation in the amount of such participation and (b) the
Borrower Obligations that have been satisfied by a payment that has been
rescinded or otherwise returned shall be revived, reinstated and continued in
full force and effect as if such payment had not occurred. Except as otherwise
expressly provided in this Credit Agreement, if any Lender or the Administrative
Agent shall fail to remit to any other Lender an amount payable by such Lender
or the Administrative Agent to such other Lender pursuant to this Credit
Agreement on the date when such amount is due, such payments shall be made
together with interest thereon for each date from the date such amount is due
until the date such amount is paid to the Administrative Agent or such other
Lender at a rate per annum equal to the Federal Funds Rate. If under any
applicable Debtor Relief Law or other similar Law, any Lender receives a secured
claim in lieu of a setoff to which this Section 3.8 applies, such Lender shall,
to the extent practicable, exercise its rights in respect of such secured claim
in a manner consistent with the rights of the Lenders under this Section 3.8 to
share in the benefits of any recovery on such secured claim.


Notwithstanding the foregoing, if there exists a Defaulting Lender, all amounts
received by such Defaulting Lender hereunder shall be applied in accordance with
Section 3.16(b).


3.9    Capital Adequacy.


If any Lender determines that any Change in Law has or would have the effect of
reducing the rate of return on the capital or assets of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy, liquidity requirements and such Lender’s desired return on
capital), then from time to time upon demand of such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction; provided
that such determination to charge such additional amounts to the Borrower shall
be made in good faith (and not on an arbitrary or capricious basis) and
consistent with other similarly situated customers of the applicable Lender
after consideration of such factors as such Lender then reasonably determines to
be relevant.



24



--------------------------------------------------------------------------------




3.10    Eurodollar Provisions.


If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan, or (iii) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and the
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Revolving Borrowing or Notice of Continuation/Conversion with respect to
Eurodollar Loans or, failing that, will be deemed to have converted such request
into a request for a Borrowing of or, to the extent permitted hereunder,
conversion into a Base Rate Loan in the amount specified therein.


3.11    Illegality.


If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans the interest
rate on which is determined by reference to the Eurodollar Rate, or materially
restricts the authority of such Lender to purchase or sell, or to take deposits
of Dollars in the London interbank market, or to determine or charge interest
rates based upon the Eurodollar Rate, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurodollar Loans or Base Rate Loan as to which the interest
rate is determined with reference to the Eurodollar Base Rate or to convert Base
Rate Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand to the Borrower from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans as to which the interest rate is not determined with reference
to the Eurodollar Base Rate, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay interest on the amount so prepaid or converted, together
with any amounts due with respect thereto pursuant to Section 3.14.


3.12    Requirements of Law.


If the Administrative Agent or any Lender determines that as a result of any
Change in Law, there shall be any increase in the cost to the Administrative
Agent or such Lender of agreeing to make or making, funding or maintaining
Loans, or a reduction in the amount received or receivable by the Administrative
Agent or such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.12 any such increased costs or reduction in amount
resulting from (a) Indemnified Taxes or Other Taxes covered by Section 3.13 and
the imposition of or change in the rate of any Excluded Taxes and (b) the
Eurodollar Reserve Percentage covered by the definition of Eurodollar Rate),
then from time to time, upon demand of the Administrative Agent or such Lender
(through the Administrative Agent), the Borrower shall pay to the Administrative
Agent or such Lender such additional amounts as will compensate the
Administrative Agent or such Lender for such increased cost or reduction in
yield; provided that, such determination to charge such additional amounts to
the Borrower shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with other similarly situated

25



--------------------------------------------------------------------------------




customers of the Administrative Agent or applicable Lender after consideration
of such factors as the Administrative Agent or such Lender then reasonably
determines to be relevant.


3.13    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if the Borrower shall be required by applicable Law to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or the applicable Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent or such Lender or required
to be withheld or deducted from a payment to the Administrative Agent or such
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent or any Lender for
any amount in respect of any such penalties, interest or reasonable expenses if
written demand therefor was not made by the Administrative Agent or such Lender
within 180 days from the date on which such party makes payment for such
penalties, interest or expenses; provided further that the foregoing limitation
shall not apply to any such penalties, interest or reasonable expenses arising
out of the retroactive application of any such Indemnified Tax or Other Tax.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Status of Lenders.
(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable Law or reasonably requested by the Borrower or
the

26



--------------------------------------------------------------------------------




Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than the documentation
described below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of the Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:


(i)    duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;


(ii)    duly completed copies of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN; or


(iv)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.


(C) If a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the

27



--------------------------------------------------------------------------------




Borrower and the Administrative Agent at the time or times prescribed by Law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified
pursuant to this Section (including additional amounts paid by the Borrower
pursuant to this Section), it shall pay to the applicable indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the applicable indemnifying party,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over pursuant to this Section (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or Lender in a less favorable net after-Tax
position than the Administrative Agent or Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(g)    Indemnification of the Administrative Agent. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender's failure to comply with the provisions of Section 11.3(d)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to

28



--------------------------------------------------------------------------------




such Lender under any Credit Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (g).


(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations contained in this Section
shall survive the resignation and/or replacement of the Administrative Agent,
the replacement of a Lender and the satisfaction, discharge or payment in full
of the Borrower Obligations and the termination of the Commitments.


3.14    Compensation.


Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Eurodollar
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.


The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re‑employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out‑of‑pocket expenses
(including the reasonable fees and expenses of legal counsel) incurred and
reasonably attributable thereto.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.
    
3.15    Determination and Survival of Provisions.


All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto and all amounts owing thereunder
shall be due and payable within ten (10) Business Days of demand therefor. In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods. Section 3.9 through 3.14,
inclusive, shall survive the termination of this Credit Agreement and the
payment of all Borrower Obligations.


3.16    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Credit Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:



29



--------------------------------------------------------------------------------




(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.


(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to Section 11.2), shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Credit Agreement;
fourth, to the payment of any amounts owing to the Administrative Agent or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Administrative Agent or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; fifth, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; and sixth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Revolving Loans were made at a time when the conditions set
forth in Section 5 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 3.16(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(c)    [RESERVED].
(d)    [RESERVED].
(e)    [RESERVED].
(f)    Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender shall not be entitled to receive any Unused Fee
pursuant to Section 3.4 (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender).
(g)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Revolving Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Shares, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or

30



--------------------------------------------------------------------------------




on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.


SECTION 4

CONDITIONS PRECEDENT TO CLOSING


4.1    Closing Conditions.


The obligation of the Lenders to enter into this Credit Agreement and make the
initial Loans is subject to satisfaction of the following conditions:


(a)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes, and (iii) all
other Credit Documents, each in form and substance reasonably acceptable to the
Lenders in their sole discretion.


(b)    Authority Documents. Receipt by the Administrative Agent of the
following:
(i)    Organizational Documents. Copies of the articles of incorporation of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.
(ii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Credit Agreement and the other Credit
Documents to which it is a party, the transactions contemplated herein and
therein and authorizing execution and delivery hereof and thereof, certified by
a secretary or assistant secretary (or the equivalent) of the Borrower to be
true and correct and in full force and effect as of the Closing Date.
(iii)    Good Standing. Copies of certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation.
(iv)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary (or the equivalent) of the Borrower to be true
and correct as of the Closing Date.


(c)    Opinions of Counsel. Receipt by the Administrative Agent of opinions of
counsel from counsel to the Borrower (which may include in-house counsel with
respect to matters of New Mexico law), in form and substance acceptable to the
Administrative Agent, addressed to the Administrative Agent and the Lenders and
dated as of the Closing Date.


(d)    Financial Statements. Receipt by the Administrative Agent of a copy of
(i) the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of the Borrower and its Subsidiaries
for Fiscal Years 2011 and 2012, audited by independent public accountants of
recognized national standing, (ii) the consolidated balance sheet and income
statement of the Borrower and its Subsidiaries for the Fiscal Quarter ended
September

31



--------------------------------------------------------------------------------




30, 2013, together with the related consolidated statement of income for such
Fiscal Quarter and a year to date statement of cash flows and (iii) such other
financial information regarding the Borrower as the Administrative Agent may
reasonably request.
(e)    Due Diligence. The Administrative Agent and the Lenders shall have
completed all due diligence with respect to the Borrower and its Subsidiaries
and the transactions contemplated by this Credit Agreement and the other Credit
Documents, in scope and determination reasonably satisfactory to the
Administrative Agent and the Lenders.
(f)    Material Adverse Effect. Since December 31, 2012, except as disclosed in
the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2012 and Quarterly Reports on Form 10-Q for the Fiscal Quarters ended March 31,
2013, June 30, 2013 and September 30, 2013, there shall have been no development
or event relating to or affecting the Borrower or any of its Subsidiaries that
has had or could be reasonably expected to have a Material Adverse Effect and no
Material Adverse Change shall have occurred in the facts and information
regarding the Borrower and its Subsidiaries as disclosed in the Borrower’s
Annual Report on Form 10-K for the Fiscal Year ended December 31, 2012.
(g)    Absence of Market Disruption. There shall not have occurred a material
adverse change in or material disruption of conditions in the financial, banking
or capital markets which the Administrative Agent and the Arrangers, in their
sole discretion, deem material in connection with the syndication of the Credit
Agreement.
(h)    Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries
except as disclosed in the Borrower’s Quarterly Report on Form 10-Q for the
Fiscal Quarter ended September 30, 2013.
(i)    Consents. All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Credit Agreement and the
Credit Documents and the transactions contemplated herein and therein have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Credit Documents.
(j)    Officer’s Certificates. Receipt by the Administrative Agent of a
certificate or certificates executed by a Financial Officer or an Authorized
Officer of the Borrower as of the Closing Date stating that (i) the Borrower and
each of its Subsidiaries are in compliance in all material respects with all
existing material financial obligations and all material Requirements of Law,
(ii) there does not exist any material order, decree, judgment, ruling or
injunction or any material pending or threatened action, suit, investigation or
proceeding against the Borrower or any of its Subsidiaries, except as disclosed
in the Borrower’s Quarterly Report on Form 10-Q for the Fiscal Quarter ended
September 30, 2013, (iii) the financial statements and information delivered to
the Administrative Agent on or before the Closing Date were prepared in good
faith and in accordance with GAAP and (iv) immediately after giving effect to
this Credit Agreement, the other Credit Documents and all the transactions
contemplated herein or therein to occur on such date, (A) the Borrower is
Solvent, (B) no Default or Event of Default exists, (C) all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects, (D) since December 31, 2012, except as
disclosed in the Borrower’s Annual Report on Form 10-K for the Fiscal Year ended
December 31, 2012 or in the Borrower’s Quarterly Reports on Form 10-Q for the
Fiscal Quarters ended March 31, 2013, June 30, 2013 and September 30, 2013,
there has been no development or event relating to or affecting the Borrower or
any of its

32



--------------------------------------------------------------------------------




Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect, and no Material Adverse Change has occurred in the facts and
information regarding the Borrower and its Subsidiaries as disclosed in the
Borrower’s Annual Report on Form 10-K for the Fiscal Year ended December 31,
2012 and (E) the Borrower is in compliance with the financial covenant set forth
in Section 7.2, as of September 30, 2013, as demonstrated in the Covenant
Compliance Worksheet attached to such certificate.


(k)    [RESERVED].


(l)    Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.


(m)     PATRIOT Act. The Borrower shall have provided to the Administrative
Agent and the Lenders the documentation and other information reasonably
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act.


(n)    Fees and Expenses. Unless waived by the Person entitled thereto, payment
by the Borrower of all fees and expenses owed by them to the Administrative
Agent, the Arrangers and the Lenders on or before the Closing Date, including,
without limitation, as set forth in the Fee Letters.


(o)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.


SECTION 5

CONDITIONS TO ALL EXTENSIONS OF CREDIT


5.1    Funding Requirements.


In addition to the conditions precedent set forth in Section 4.1 of this Credit
Agreement, the Lenders shall not be obligated to make Loans unless:
(a)    Notice. The Borrower shall have delivered, in the case of any new
Revolving Loan, a Notice of Revolving Borrowing, duly executed and completed, by
the time specified in Section 2.1.
(b)    Representations and Warranties. The representations and warranties made
by the Borrower in any Credit Document (other than the representation and
warranties in Section 6.7(a) (but only with respect to clause (a) of the
definition of Material Adverse Effect) and Section 6.9 of the Credit Agreement)
are true and correct in all material respects (except to the extent that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.
(c)    No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to such requested Borrowing.
(d)    Availability. Immediately after giving effect to such requested Borrowing
(and the application of the proceeds thereof), (i) the aggregate principal
amount of outstanding Revolving Loans shall not exceed the Revolving Committed
Amount and (ii) with respect to each

33



--------------------------------------------------------------------------------




individual Lender, the sum of outstanding principal amount of Revolving Loans of
such Lender shall not exceed such Lender’s Pro Rata Share of the Revolving
Committed Amount.


The delivery of each Notice of Revolving Borrowing shall constitute a
representation and warranty by the Borrower of the correctness of the matters
specified in subsections (b), (c) and (d) above.


SECTION 6

REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Credit
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:


6.1    Organization and Good Standing.


Each of the Borrower and its Subsidiaries (a) is a corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would have a Material Adverse Effect and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.


6.2    Due Authorization.


The Borrower (a) has the requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary action to execute, deliver and perform this Credit Agreement and the
other Credit Documents.


6.3    No Conflicts.


Neither the execution and delivery of this Credit Agreement and the other Credit
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law,
regulation (including without limitation, Regulation U and Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which would have or would be reasonably expected to have
a Material Adverse Effect or (d) result in or require the creation of any Lien
upon or with respect to its properties.


6.4    Consents.


Other than the filing of annual short-term financing plans with the New Mexico
Public Regulation Commission in the normal course of business, and such
Commission’s actions thereon, no consent, approval, authorization or order of,
or filing, registration or qualification with, any court or Governmental
Authority or third party is required in connection with the execution, delivery
or performance of this Credit Agreement or any of the other Credit Documents
that has not been obtained or completed.

34



--------------------------------------------------------------------------------








6.5    Enforceable Obligations.


This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as may be limited by Debtor Relief Laws or similar laws affecting
creditors’ rights generally or by general equitable principles.


6.6    Financial Condition.


The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods. No opinion
provided with respect to the Borrower’s financial statements pursuant to
Section 4.1(d) or 7.1 (or as to any prior annual financial statements) has been
withdrawn.


6.7    No Material Change.


(a)    Since December 31, 2012, there has been no development or event relating
to or affecting the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


(b)    Since December 31, 2012, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lenders pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Credit Agreement and communicated to the Lenders.


6.8    No Default.


Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.


6.9    Litigation.


There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries which would have or
would reasonably be expected to have a Material Adverse Effect.


6.10    Taxes.


Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including

35



--------------------------------------------------------------------------------




interest and penalties) and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owed by it, except for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.


6.11    Compliance with Law.


Each of the Borrower and its Subsidiaries is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.


6.12    ERISA.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect:


(a)    Each Single Employer Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws, regulations and
published interpretations thereunder, except for any required amendments for
which the remedial amendment period as defined in Section 401(b) of the Code has
not yet expired. Each Single Employer Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the IRS to be so
qualified, and each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired. No liability has been
incurred by the Borrower or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties assessed with respect to any Single Employer Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;


(b)    No ERISA Event has occurred or is reasonably expected to occur;


(c)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Single Employer Plan which has subjected or would be
reasonably likely to subject the Borrower or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which the
Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.


(d)    No proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Borrower after due inquiry, threatened concerning or involving
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate (a
“Welfare Plan”), (ii) any Single Employer Plan or (iii) any Multiemployer Plan.


(e)    Each Welfare Plan to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.



36



--------------------------------------------------------------------------------




6.13    Use of Proceeds; Margin Stock.


The proceeds of the Borrowings hereunder will be used solely for the purposes
specified in Section 7.9. None of such proceeds will be used (a)(i) for the
purpose of purchasing or carrying any Margin Stock or (ii) for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, or (iii) for any other purpose that might constitute this
transaction a “purpose credit” within the meaning of Regulation U or (b) for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.


6.14    Government Regulation.


The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.


6.15    Solvency.


The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.


6.16    Disclosure.


Neither this Credit Agreement nor any financial statements delivered to the
Administrative Agent or the Lenders nor any other document, certificate or
statement furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained therein or herein, taken as
a whole, not misleading.


6.17    Environmental Matters.


Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower and its Subsidiaries
(the “Properties”) and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Law with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
“Businesses”) that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws or to any Environmental Claim.


6.18    Material Leases.


Set forth on Schedule 6.18 hereto is a complete and accurate list of the
Material Leases on the date hereof, showing the expiration date and annual
rental cost thereof. The Borrower is entitled to exercise all of the rights of
lessee purported to be granted to the Borrower under each such Material Lease.


6.19    Material Lease Interest Payments and Discount Rate.


Schedule 6.19 hereto, as most recently provided to the Administrative Agent,
sets forth the same (a) amounts with respect to the interest portion of payments
under the Material Leases and (b) discount rate used to calculate the net
present value of all amounts payable under the Material Leases as have been

37



--------------------------------------------------------------------------------




most recently provided (or that the Borrower intends to provide shortly) to
Moody’s and S&P or as have otherwise been agreed to by the Required Lenders.


6.20    Compliance with OFAC Rules and Regulations.


(a)    To the knowledge of the Borrower, none of the Borrower or any of its
Subsidiaries or their respective Affiliates is in violation of (or will take any
action that would violate) any of the country or list based economic and trade
sanctions administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)    None of the Borrower or any of its Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
10% of its assets located in Sanctioned Entities, or (iii) derives more than 10%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan will be used nor have
any been used to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Entity.


6.21    Compliance with FCPA.


To the knowledge of the Borrower, each of the Borrower and its Subsidiaries is
in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto. To the knowledge of the Borrower,
none of the Borrower or its Subsidiaries has made a payment, offering, or
promise to pay, or authorized the payment of, money or anything of value (a) in
order to assist in obtaining or retaining business for or with, or directing
business to, any foreign official, foreign political party, party official or
candidate for foreign political office, (b) to a foreign official, foreign
political party or party official or any candidate for foreign political office,
and (c) with the intent to induce the recipient to misuse his or her official
position to direct business wrongfully to the Borrower or any of its
Subsidiaries or to any other Person, in violation of the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


6.22    Anti-Terrorism Laws.


Neither the Borrower nor any of its Subsidiaries is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”). Neither the Borrower nor any of its Subsidiaries, to the
knowledge of the Borrower, is in violation of (a) the Trading with the Enemy
Act, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation
or executive order relating thereto or (c) the PATRIOT Act. None of the Borrower
or its Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.



38



--------------------------------------------------------------------------------




SECTION 7

AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full of all Borrower Obligations:


7.1    Information Covenants.


The Borrower will furnish, or cause to be furnished, to the Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the close of each Fiscal Year of the
Borrower commencing with the 2013 Fiscal Year, a consolidated balance sheet and
income statement of the Borrower and its Subsidiaries, as of the end of such
Fiscal Year, together with the related consolidated statements of income and of
cash flows for such Fiscal Year, setting forth in comparative form figures for
the preceding Fiscal Year, all such financial information described above to be
in reasonable form and detail and, in each case, audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Required Lenders and whose opinion shall be furnished to the
Lenders, and shall be to the effect that such financial statements have been
prepared in accordance with GAAP (except for changes with which such accountants
concur) and shall not be limited as to the scope of the audit or qualified in
any respect.
(b)    Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days after the close of each Fiscal Quarter of the Borrower
commencing with the Fiscal Quarter ended March 31, 2014 (other than the fourth
Fiscal Quarter), a consolidated balance sheet and income statement of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter, together
with the related consolidated statement of income for such Fiscal Quarter and a
year to date statement of cash flows, in each case setting forth in comparative
form figures for the corresponding period of the preceding Fiscal Year, all such
financial information described above to be in reasonable form and detail and
reasonably acceptable to the Required Lenders, and, in each case, accompanied by
a certificate of a Financial Officer of the Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Person and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and except that the quarterly financial statements have fewer
footnotes than annual statements.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto.
(d)    Reports. Notice of the filing by the Borrower of any Form 10-Q, Form 10-K
or Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as the Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.
(e)    Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent within ten (10) days of (i) the
occurrence of a Default or

39



--------------------------------------------------------------------------------




Event of Default, specifying the nature and extent thereof and what action the
Borrower proposes to take with respect thereto and (ii) the occurrence of any of
the following with respect to the Borrower or any of its Subsidiaries (A) the
pendency or commencement of any litigation, arbitration or governmental
proceeding against the Borrower or any of its Subsidiaries which, if adversely
determined, would have or would reasonably be expected to have a Material
Adverse Effect, (B) one or more judgments, orders, or decrees shall be entered
against the Borrower or any of its Subsidiaries involving a liability of
$5,000,000 or more, in the aggregate or (C) the institution of any proceedings
against the Borrower or any of its Subsidiaries with respect to, or the receipt
of notice by such Person of potential liability or responsibility for violation
or alleged violation of, any federal, state or local law, rule or regulation
(including, without limitation, any Environmental Law), the violation of which
would have or would reasonably be expected to have a Material Adverse Effect.
(f)    ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrower will give written notice to the Administrative Agent
promptly (and in any event within ten (10) days) of any of the following which
would result in or reasonably would be expected to result in a Material Adverse
Effect: (i) any unfavorable determination letter from the IRS regarding the
qualification of a Single Employer Plan under Section 401(a) of the Code (along
with a copy thereof), (ii) all notices received by the Borrower or any ERISA
Affiliate of the PBGC’s intent to terminate any Single Employer Plan or to have
a trustee appointed to administer any Single Employer Plan, (iii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower or any of
its ERISA Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA); or
(iv) the Borrower obtaining knowledge or reason to know that the Borrower or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Single Employer Plan under a distress termination within the meaning of Section
4041(c) of ERISA. Promptly upon request, the Borrower shall furnish the Lenders
with such additional information concerning any Single Employer Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Code, respectively, for each “plan
year” (within the meaning of Section 3(39) of ERISA).
(g)    Debt Ratings. Prompt notice of any change in its Debt Ratings.
(h)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Lenders may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in

40



--------------------------------------------------------------------------------




every instance the Borrower shall be required to provide paper copies of the
Officer’s Certificate required by Section 7.1(c) to the Administrative Agent.
Except for such Officer’s Certificate, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


7.2    Financial Covenant.


The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.65 to 1.0. For purposes of such calculation the
portion of Consolidated Indebtedness attributable to obligations under Material
Leases shall be the net present value (using (i) the discount rate (A) set forth
in Schedule 6.19, so long as Schedule 6.19 specifies the same relevant discount
rate as is used in calculating such net present value provided to Moody’s and
S&P or (B) the discount rate used in calculating such net present value provided
to Moody’s and S&P or (ii) any such other discount rate as shall be proposed by
the Borrower (and agreed upon by the Required Lenders)) of all amounts payable
under the Material Leases.


7.3    Preservation of Existence and Franchises.


(a)    The Borrower will do (and will cause each of its Subsidiaries to do) all
things necessary to preserve and keep in full force and effect its existence and
rights, franchises and authority.


(b)    The Borrower will maintain (and will cause each of its Subsidiaries to
maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted.


7.4    Books and Records.


The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).


7.5    Compliance with Law.


(a)    The Borrower will comply (and will cause each of its Subsidiaries to
comply) with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its properties, if
the failure to comply would have or would reasonably be expected to have a
Material Adverse Effect.


(b)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any Subsidiary is or shall be (i) listed
on the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders.


(c)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, use commercially reasonable efforts to comply with the
Bank Secrecy Act (“BSA”) and all other applicable anti-money laundering laws and
regulations.



41



--------------------------------------------------------------------------------




7.6    Payment of Taxes and Other Indebtedness.


The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.


7.7    Insurance.


The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


7.8    Performance of Obligations.


The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound, the failure to perform which
could reasonably be expected to have a Material Adverse Effect.


7.9    Use of Proceeds.


The proceeds of the Borrowings may be used solely to pay fees and expenses
required by the Credit Documents and for general corporate purposes of the
Borrower (including, but not limited to, working capital and capital
expenditures).


7.10    Audits/Inspections.


Upon reasonable notice and during normal business hours and subject to the
Borrower’s applicable safety protocols, the Borrower will permit representatives
appointed by the Administrative Agent or the Lenders, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or such Lender or its representatives to investigate and
verify the accuracy of information provided to it and to discuss all such
matters with the officers, employees and representatives of the Borrower;
provided, that an officer or authorized agent of the Borrower shall be present
during any such discussions between the officers, employees or representatives
of the Borrower and the representatives of the Administrative Agent or any
Lender.





42



--------------------------------------------------------------------------------




SECTION 8

NEGATIVE COVENANTS


Unless otherwise approved in writing by the Required Lenders, the Borrower
covenants and agrees that, until the termination of the Commitments and the
payment in full of all Borrower Obligations:


8.1    Nature of Business.


The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.


8.2    Consolidation and Merger.


The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby, a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.


8.3    Sale or Lease of Assets.


The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or transfers of accounts
receivable and related rights to payment in connection with a State Approved
Environmental Improvements Securitization and other sales and transfers of
accounts receivable and related rights to payment so long as such other sales
and transfers are non-recourse to the Borrower (other than with respect to
Standard Securitization Undertakings) and are otherwise on commercially
reasonable terms; (b) sales of assets (excluding those permitted in clause (a)
hereof) for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25% of the book value of Total Assets, as
calculated as of the end of the most recent Fiscal Quarter; and (c) sale, lease,
transfer or other disposition, at less than fair value, of any other assets,
provided that the aggregate book value of such assets shall not exceed
$10,000,000 in any calendar year.


8.4    Affiliate Transactions.


The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.


8.5    Liens.


The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing the Borrower Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s,

43



--------------------------------------------------------------------------------




carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable, which have been in existence less than ninety (90) days or
which are being contested in good faith by appropriate proceedings for which
adequate reserves determined in accordance with GAAP have been established (and
as to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof), (d) pledges or deposits made in
the ordinary course of business to secure payment of worker’s compensation
insurance, unemployment insurance, pensions or social security programs,
(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return‑of‑money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights‑of‑way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a creditor depository
institution, (j) any Lien created or arising over any property which is
acquired, constructed or created by the Borrower or its Subsidiaries, but only
if (i) such Lien secures only principal amounts (not exceeding the cost of such
acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation, together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before one hundred eighty
(180) days after the completion of such acquisition, construction or creation,
(iii) such Lien is confined solely to the property so acquired, constructed or
created and any improvements thereto and (iv) the aggregate principal amount of
all Indebtedness secured by such Liens shall not exceed $25,000,000 at any one
time outstanding, (k) any Lien on Margin Stock, (l) the assignment of, or Liens
on, accounts receivable and related rights to payment in connection with (i) a
State Approved Environmental Improvements Securitization or (ii) any other
accounts receivable securitization so long as such other securitization is
non-recourse to the Borrower (other than with respect to Standard Securitization
Undertakings) and is otherwise on commercially reasonable terms, and the filing
of related financing statements under the Uniform Commercial Code of the
applicable jurisdictions, (m) the assignment of, or Liens on, demand, energy or
wheeling revenues, or on capacity reservation or option fees, payable to the
Borrower with respect to any wholesale electric service or transmission
agreements, the assignment of, or Liens on, revenues from energy services
contracts, and the assignment of, or Liens on, capacity reservation or option
fees payable to the Borrower with respect to asset sales permitted herein, (n)
any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (m), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced, provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets), (o) Liens on Property
that is subject to a Material Lease that is classified as an operating lease as
of the Closing Date but which is subsequently converted into a capital lease,
(p) Liens securing obligations under Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes, (q) Liens granted
by bankruptcy remote special purpose Subsidiaries to secure stranded cost
securitization bonds in connection with Units 2 and 3 of the San Juan Generating
Station, (r) Liens upon any property in favor of (i) the administrative agent
for the benefit of the lenders (the “Revolving Loan Administrative Agent”) under
the Existing Revolving Credit Agreement (or any refinancing thereof) securing
Indebtedness thereunder and/or (ii) the administrative agent for the benefit of
the lenders (the “Term Loan Administrative Agent”) under the Existing Term Loan
Agreement (or any refinancing thereof) securing Indebtedness thereunder;
provided that (i) the Borrower Obligations shall concurrently be secured equally
and ratably with (or prior to) such Indebtedness under the Existing Revolving
Credit Agreement and the Existing Term Loan Agreement (or any refinancing
thereof) for so long as such other Indebtedness shall be secured and (ii)

44



--------------------------------------------------------------------------------




the Borrower, the Revolving Loan Administrative Agent and the Term Loan
Administrative Agent (or the administrative agent under any refinancing of the
Existing Revolving Credit Agreement or any refinancing of the Existing Term Loan
Agreement) and the Administrative Agent, for the benefit of the Lenders, shall
have entered into such security agreements, collateral trust and sharing
agreements, intercreditor agreements and other documentation deemed necessary by
the Administrative Agent in respect of such Lien on terms and conditions
acceptable to the Administrative Agent (including, without limitation, with
respect to the voting of claims and release or modification of any such Lien or
all or any portion of the collateral thereunder), and (s) Liens on Property, in
addition to those otherwise permitted by clauses (a) through (r) above,
securing, directly or indirectly, Indebtedness or obligations arising pursuant
to other agreements entered into in the ordinary course of business which do not
exceed, in the aggregate at any one time outstanding, $25,000,000.


8.6    Accounting Changes.


The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit, any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.




SECTION 9

EVENTS OF DEFAULT


9.1    Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)    Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans; or (ii) default, and such default shall continue
for three or more Business Days, in the payment when due of any interest on the
Loans or of any fees or other amounts owing hereunder, under any of the other
Credit Documents or in connection herewith or therewith.


(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made.


(c)    Covenants. The Borrower shall:


(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Borrower), 7.9, 7.10 or 8.1 through 8.6 inclusive; or


(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least ten
(10) days after the earlier of the Borrower becoming aware of such default or
notice thereof given by the Administrative Agent.



45



--------------------------------------------------------------------------------




(d)    Credit Documents. Any Credit Document shall fail to be in force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Administrative Agent or the Lenders the rights, powers, liens and privileges
purported to be created thereby.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of sixty (60) consecutive
days; or (iii) the Borrower or any of its Subsidiaries shall commence a
voluntary case under any applicable Debtor Relief Law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower or any of
its Subsidiaries admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by any Person in furtherance of any
of the aforesaid purposes.
(f)    Defaults under Other Agreements.
(i)    The Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.
(ii)    With respect to any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Credit Agreement)
in excess of $20,000,000 in the aggregate (A) the Borrower or such Subsidiary
shall (x) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to such Indebtedness, or (y) default
(after giving effect to any applicable grace period) in the observance or
performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or agent on behalf of
such holders) to cause (determined without regard to whether any notice or lapse
of time is required) such Indebtedness to become due prior to its stated
maturity; or (B) such Indebtedness shall be declared due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
prior to the stated maturity thereof; or (C) such Indebtedness shall mature and
remain unpaid.
(g)    Judgments. Any judgment, order or decree involving a liability of
$20,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $40,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) sixty (60) days; provided that if such judgment, order or decree
provides for periodic payments over time then the Borrower or

46



--------------------------------------------------------------------------------




such Subsidiary shall have a grace period of thirty (30) days with respect to
each such periodic payment.


(h)    ERISA. The occurrence of any of the following events or conditions: (i)
an ERISA Event or (ii) the Borrower or any ERISA Affiliate fails to make full
payment when due of all amounts which, under the provisions of any Single
Employer Plan or Sections 412 or 430 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto and which are in excess of
the Threshold Amount.


(i)    Change of Control. There shall occur a Change of Control.


9.2    Acceleration; Remedies.


Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or, upon the request and direction of the Required
Lenders, shall take the following actions without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for herein:


(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.


(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other Borrower Obligations of
any and every kind owing by the Borrower to the Administrative Agent or the
Lenders under the Credit Documents to be due, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.


(c)    [RESERVED].


(d)    Enforcement of Rights. To the extent permitted by Law enforce any and all
rights and interests created and existing under applicable Law and under the
Credit Documents, including, without limitation, all rights of set‑off.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other Borrower Obligations owing to the Administrative Agent and the Lenders
hereunder shall immediately become due and payable without the giving of any
notice or other action by the Administrative Agent or the Lenders, which notice
or other action is expressly waived by the Borrower.


Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by Law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.


9.3    Allocation of Payments After Event of Default.


Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:



47



--------------------------------------------------------------------------------




FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including the reasonable fees and expenses of legal counsel) of the
Administrative Agent or any of the Lenders in connection with enforcing the
rights of the Administrative Agent and the Lenders under the Credit Documents,
ratably among them in proportion to the amounts described in this clause “FIRST”
payable to them;


SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
ratably among them in proportion to the amounts described in this clause
“SECOND” payable to them;


THIRD, to the payment of all accrued interest payable to the Lenders, ratably
among them in proportion to the amounts described in this clause “THIRD” payable
to them;


FOURTH, to the payment of the outstanding principal amount of the Revolving
Loans, ratably among them in proportion to the amounts described in this clause
“FOURTH” payable to them;


FIFTH, to all other Borrower Obligations which shall have become due and payable
under the Credit Documents and not repaid pursuant to clauses “FIRST” through
“FOURTH” above, ratably among the holders of such Borrower Obligations in
proportion to the amounts described in this clause “FIFTH” payable to them; and


SIXTH, the payment of the surplus, if any, to whomever may be lawfully entitled
to receive such surplus.






SECTION 10

AGENCY PROVISIONS


10.1    Appointment and Authority.


Each of the Lenders hereby irrevocably appoints U.S. Bank National Association
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Section are solely for
the benefit of the Administrative Agent and the Lenders, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.


10.2    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

48



--------------------------------------------------------------------------------






10.3    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, its Subsidiaries or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (b) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 4 or Section 5 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


10.4    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In

49



--------------------------------------------------------------------------------




determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.5    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Agent-Related Persons of the Administrative Agent and any such sub‑agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.6    Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Section and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Agent Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent.


10.7    Non‑Reliance on Administrative Agent and Other Lenders.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Agent-Related
Persons and based on such

50



--------------------------------------------------------------------------------




documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Agent-Related Persons
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.


10.8    No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender.


10.9    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Borrower
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.4 and 11.5) allowed in such
judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.4 and 11.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Borrower
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.





51



--------------------------------------------------------------------------------




SECTION 11

MISCELLANEOUS


11.1    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.1; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)    Borrower Materials/The Platform. The Borrower hereby acknowledges that
(i) the Administrative Agent and/or the Arrangers will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”). THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE

52



--------------------------------------------------------------------------------




BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Agent-Related Persons
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Agent-Related Persons of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
11.2    Right of Set‑Off.
In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set‑off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set‑off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower

53



--------------------------------------------------------------------------------




hereby agrees that any Person purchasing a participation in the Revolving Loans
and Commitments hereunder pursuant to Sections 3.8 or 11.3(d) may exercise all
rights of set‑off with respect to its participation interest as fully as if such
Person were a Lender hereunder.


11.3    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Agent-Related Persons of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that


(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;


(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned;


(iii)    no consent shall be required for any assignment to an Eligible Assignee
except to the extent required by paragraph (b)(i) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a

54



--------------------------------------------------------------------------------




Lender or an Approved Fund; provided, that the Borrower shall be deemed to have
given its consent five (5) Business Days after the date written notice thereof
has been delivered by the assigning Lender (through the Administrative Agent)
unless such consent is expressly refused by the Borrower prior to such fifth
(5th) Business Day; and


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (x)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (y) any
Defaulting Lender or any of its Subsidiaries.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.9, 3.12,
3.13, 3.14, and 11.5(b) with respect to facts and circumstances occurring prior
to the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender may request
and receive from the Administrative Agent a copy of the Register.

55



--------------------------------------------------------------------------------






(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.9, 3.12 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 3.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.8 as
though it were a Lender.


(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.9, 3.12, 3.13, or 3.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.13(e) as though it were a
Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures

56



--------------------------------------------------------------------------------




or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.


11.4    No Waiver; Remedies Cumulative.


No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.


11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.


(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the Arrangers for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Credit Agreement and
the other Credit Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Administrative Agent and each Lender for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Credit Agreement or the other
Credit Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Borrower Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable fees and expenses of legal counsel. The foregoing costs
and expenses shall include all search, filing, recording, and appraisal charges
and fees and taxes related thereto, and other out‑of‑pocket expenses incurred by
the Administrative Agent and the Arrangers and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
Arrangers or any Lender. Other than costs and expenses payable in connection
with the closing of the transactions contemplated by this Credit Agreement
pursuant to this Section 11.5(a) (which shall be payable on the Closing Date
unless otherwise agreed by the Administrative Agent and the Arrangers), all
amounts due under this Section 11.5 shall be payable within ten (10) Business
Days after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Borrower Obligations.


(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent‑Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys‑in‑fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
the reasonable fees and expenses of legal counsel) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such

57



--------------------------------------------------------------------------------




Indemnitee in any way relating to or arising out of or in connection with (i)
the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, or (iii) any actual or alleged presence
or release of Hazardous Substances on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary of the Borrower, or any
Environmental Claim related in any way to the Borrower or any Subsidiary of the
Borrower, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding),
whether brought by a third party or by the Borrower or any Subsidiary, and
regardless of whether any Indemnitee is a party thereto or (v) any civil penalty
or fine assessed by Office of Foreign Assets Control (the “OFAC”) against, and
all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof, by the Administrative Agent or any
Lender as a result of conduct of the Borrower that violates a sanction enforced
by OFAC (all the foregoing, collectively, the “Indemnified Liabilities”), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any Indemnitee have any
liability for any special, punitive, indirect or consequential damages relating
to this Credit Agreement or any other Credit Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).


(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub‑agent thereof) or any Agent-Related
Person of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub‑agent) or such Agent-Related Person, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub‑agent) in its
capacity as such, or against any Agent-Related Person of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 3.2(d).


(d)    This Section 11.5 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.


(e)    All amounts due under this Section 11.5 shall be payable within ten (10)
Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Borrower Obligations.



58



--------------------------------------------------------------------------------




11.6    Amendments, Etc.


No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)    waive any condition set forth in Section 4.1 or 5.1 without the written
consent of each Lender;


(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender;


(c)    postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Committed Amount hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;


(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (v) of the second proviso to this Section 11.6) any
fees or other amounts payable hereunder or under any other Credit Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation to pay
interest at the Default Rate;


(e)    change Section 3.8 or Section 9.3 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or


(g)    release the Borrower from its obligations, or consent to the assignment
or transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents without the written consent of each Lender;


and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Credit Agreement or any other Credit Document; and (ii) a Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.


11.7    Counterparts.


This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

59



--------------------------------------------------------------------------------




Delivery of an executed signature page of this Credit Agreement by facsimile
transmission or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart hereof.


11.8    Headings.


The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.


11.9    Survival of Indemnification and Representations and Warranties.


(a)    Survival of Indemnification. All indemnities set forth herein shall
survive the execution and delivery of this Credit Agreement, the making of any
Loan and the repayment of the Loans and other Borrower Obligations and the
termination of the Commitments hereunder.


(b)    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Borrower Obligation
hereunder shall remain unpaid or unsatisfied.


11.10    Governing Law; Venue; Service.


(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5‑1401 AND 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES). Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document may be brought in the courts of the State of New York or of the United
States for the Southern District of New York and appellate courts thereof, and,
by execution and delivery of this Credit Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of such courts.


(b)    The Borrower irrevocably consents to the service of process in any action
or proceeding with respect to this Credit Agreement or any other Credit Document
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at the address for notices pursuant to Section 11.1, such service
to become effective ten (10) days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
Law.


11.11    Waiver of Jury Trial; Waiver of Consequential Damages.


EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Credit
Agreement agrees not to assert any claim against any other party hereto,
Administrative

60



--------------------------------------------------------------------------------




Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys or agents, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to any of the transactions contemplated herein and in the
other Credit Documents.


11.12    Severability.


If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.13    Further Assurances.


The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as is necessary to carry out the
intent of this Credit Agreement and the other Credit Documents.


11.14    Confidentiality.


Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency or regulatory authority purporting to have
jurisdiction over it or an Affiliate (including any self‑regulatory authority,
such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


11.15    Entirety.


This Credit Agreement together with the other Credit Documents and the Fee
Letters represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings,

61



--------------------------------------------------------------------------------




oral or written, if any, including any commitment letters or correspondence
relating to the Credit Documents or the transactions contemplated herein and
therein.


11.16    Binding Effect; Continuing Agreement.


(a)    This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns.


(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full and all Commitments have been terminated.
Upon termination, the Borrower shall have no further obligations (other than the
indemnification provisions and other provisions that by their terms survive)
under the Credit Documents; provided that should any payment, in whole or in
part, of the Borrower Obligations be rescinded or otherwise required to be
restored or returned by the Administrative Agent or any Lender, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise, then the
Credit Documents shall automatically be reinstated and all amounts required to
be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Borrower Obligations.


11.17    Regulatory Statement.


Pursuant to the terms of an order issued by the New Mexico Public Regulation
Commission, the Borrower is required to include the following separateness
covenants in any debt instrument:


(a)    The Borrower and its corporate parent, PNM Resources, Inc. (“Parent”) are
being operated as separate corporate and legal entities. In agreeing to make
loans to Parent, Parent’s lenders are relying solely on the creditworthiness of
Parent based on the assets owned by Parent, and the repayment of the loan will
be made solely from the assets of Parent and not from any assets of the
Borrower; and the Parent’s lenders will not take any steps for the purpose of
procuring the appointment of an administrative receiver or the making of an
administrative order for instituting any bankruptcy, reorganization, insolvency,
wind up or liquidation or any like proceeding under applicable law in respect of
the Borrower.


(b)    Notwithstanding any of the foregoing set forth in this Section 11.17, the
Borrower and the Lenders hereby acknowledge and agree that (i) this Credit
Agreement and the Notes evidence Indebtedness of the Borrower and not of the
Parent, (ii) the Lenders are not, and shall not at any time be deemed to be,
“Parent’s lenders” under this Credit Agreement and the Notes, (iii) as set forth
in this Credit Agreement and the Notes, the Borrower is responsible for the
repayment of all amounts outstanding hereunder, and (iv) the Lenders reserve all
rights to pursue any and all remedies available at law and otherwise (including,
without limitation, in bankruptcy) should the Borrower breach any of its
obligations under this Credit Agreement and/or the Notes.


11.18    USA Patriot Act Notice.


The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies

62



--------------------------------------------------------------------------------




the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the PATRIOT Act.


11.19    Acknowledgment.


Section 7 and Section 8 of this Credit Agreement contain affirmative and
negative covenants applicable to the Borrower. Each of the parties to this
Credit Agreement acknowledges and agrees that any such covenants that require
the Borrower to cause any of its Subsidiaries to take or to refrain from taking
specified actions will be enforceable unless prohibited by applicable law or
regulatory requirement.


11.20    Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.12, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.13, or (c) a
Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Required Lenders as provided in Section 11.6 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.3(b);


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 3.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.12 or payments required to be made pursuant to
Section 3.13, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)    such assignment does not conflict with applicable Laws; and


(v)    in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans
pursuant to this Section shall nevertheless be effective without the execution
by such Non-Consenting Lender of an Assignment and Assumption.



63



--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.21    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Credit Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) each of the Administrative Agent, the Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) each of the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



64



--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico





Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.


BORROWER:


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:    /s/ Terry R. Horn            
Name:     Terry R. Horn            
Title:    Vice President and Treasurer        





S - 1



--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico

LENDERS:


U.S. BANK NATIONAL ASSOCIATION,
individually in its capacity as a Lender and in its capacity as Administrative
Agent




By:    /s/ Holland H. Williams            
Name:    Holland H. Williams         ______
Title:    AVP & Portfolio Mgr.            




BOKF, NA DBA BANK OF ALBUQUERQUE,
individually in its capacity as a Lender and in its capacity as Syndication
Agent




By:    /s/ John M. Valentine            
Name:    John M. Valentine            
Title:        SVP                









S - 2



--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico





BANK OF THE WEST,
as a Lender




By:    /s/ Kevin R. Gillette            
Name:    Kevin R. Gillette            
Title:    Director                    







 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico



WASHINGTON FEDERAL BANK,
as a Lender




By:    /s/ Joshua L. Smith            
Name:    Joshua L. Smith                
Title:    Commercial Loan Officer        





 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico



FIRST NATIONAL BANK OF SANTA FE,
as a Lender




By:    /s/ Larry D. Cheek            
Name:    Larry D. Cheek                
Title:    Executive Vice President            





 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico



SOUTHWEST CAPITAL BANK,
as a Lender




By:    /s/ Emilio Vallejos            
Name:    Emilio Vallejos                
Title:    Assistant Vice President            





 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico



COMMUNITY BANK OF SANTA FE,
as a Lender




By:    /s/ Fernando Baca            
Name:    Fernando Baca                
Title:    Vice President___            







 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico



FOUR CORNERS COMMUNITY BANK,
as a Lender




By:    /s/ Roger LaHart                
Name:    Roger LaHart                
Title:    Chief Lending Officer            



 

--------------------------------------------------------------------------------

Signature Page to Credit Agreement
Public Service Company of New Mexico



WESTERN COMMERCE BANK, CARLSBAD, NEW MEXICO,
as a Lender




By:    /s/ Mike Hoyl                    
Name:    Mike Hoyl                
                    Title:    Executive Vice President            






--------------------------------------------------------------------------------




SCHEDULE 1.1(a)


PRO RATA SHARES


Lender
Committed Amount
Pro Rata Share of
Committed Amount
U.S. Bank National Association
$10,000,000
20.0%
BOKF, NA dba Bank of Albuquerque
$10,000,000
20.0%
Bank of the West
$8,500,000
17.0%
Washington Federal Bank
$8,500,000
17.0%
First National Bank of Santa Fe
$8,500,000
17.0%
Southwest Capital Bank
$1,500,000
3.0%
Community Bank of Santa Fe
$1,000,000
2.0%
Four Corners Community Bank
$1,000,000
2.0%
Western Commerce Bank, Carlsbad, New Mexico
$1,000,000
2.0%
TOTALS
$50,000,000
100.0%









--------------------------------------------------------------------------------




SCHEDULE 6.18


MATERIAL LEASES




Description                            Expiration        Annual Rent


Palo Verde Unit 1

 
Facility Lease dated as of December 16, 1985 between        1/15/2023        $
5,580,122.54*
PNM and U.S. Bank National Association (successor to                    
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of December 16, 1985, with Citicorp
Buffalo Basin, Inc. (successor to Cypress PV Partnership, successor
to MFS Leasing Corp.), as Owner Participant, as amended.


Facility Lease dated as of December 16, 1985
between        1/15/2023        $15,693,862.76*
PNM and U.S. Bank National Association (successor to                    
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of  December 16, 1985, with
DaimlerChrysler Capital Services (debis) (ultimate successor to
Chrysler Financial Corporation), as Owner Participant, as amended.


Facility Lease dated as of December 15, 1986 between        1/15/2023        $
6,974,313.00*
PNM and U.S. Bank National Association (successor to                    
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of  December 15, 1986, with Palo
Verde 1- PNM December 75 Corporation (successor to
Chase Manhattan Realty Leasing Corporation), as Owner
Participant , as amended.


Facility Lease dated as of July 31, 1986 between            1/15/2023        $
4,757,769.00*
PNM and U.S. Bank National Association (successor to     
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of July 31, 1986, with Palo
Verde 1- PNM August 50 Corporation (successor to
Chase Manhattan Realty Leasing Corporation), as Owner
Participant, as amended.




Total – Unit 1*                                        $33,006,067.10*






*On December 11, 2013 the above four Facility Leases were amended to extend the
term from January 15, 2015 to January 15, 2023 and to reduce the semi-annual
rental payments by 50% effective July 15, 2015.




--------------------------------------------------------------------------------




Description                            Expiration        Annual Rent


Palo Verde Unit 2


Facility Lease dated as of August 12, 1986 between        1/15/2016        $
5,742,060.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with
Cypress Verde LLC (successor to Cypress PV Partnership,
successor to MFS Leasing Corp.), as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986 Between        1/15/2016        $
9,958,478.04
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with CGI
Capital, Inc., as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986 Between        1/15/2016        $
9,569,653.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with PNM (successor to
PNMR Development and Management Corp., successor to Palo Verde
Leasing Corporation, successor to First Chicago Lease
Holdings, Inc.), as Owner Participant, as amended.


Facility Lease dated as of August 12, 1986 Between        1/15/2016        $
4,743,012.00
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of August 12, 1986, with
Cypress Second PV Partnership (successor to MFS Leasing
Corp., successor to Beneficial Leasing Group, Inc.),
as Owner Participant, as amended.


Facility Lease dated as of December 15, 1986 Between        1/15/2016        $
3,272,560.40
PNM and U.S. Bank National Association (successor to
State Street Bank and Trust Company, successor
to The First National Bank of Boston), as Owner Trustee under
a Trust Agreement dated as of December 15, 1986, with Palo
Verde 2- PNM December 35 Corporation (successor-in-interest
To Chase Manhattan Realty Leasing Corporation), as Owner
Participant (Unit 2), as amended.


Total –Unit 2                                        $33,285,763.44




--------------------------------------------------------------------------------






Description                            Expiration        Annual Rent


Eastern Interconnection Project (EIP)


Amended and Restated Lease dated as of
September 1, 1993 between                    4/1/2015        $ 2,675,739.30*
PNM as Lessee, and U.S. Bank National                            $ 2,844,913.50
Association (successor to State Street Bank
and Trust Company, successor to The First National
Bank of Boston), as Owner Trustee under a Trust
Agreement dated as of January 2, 1985, with
Corridor InfraTrust Management, LLC
(successor to Tortoise Capital Resources Corp., successor to General
Foods Credit Corporation), as Lessor.


Total                                            $ 2,675,739.30*
$ 2,844,913.50


* 1994 Only




--------------------------------------------------------------------------------






Schedule 6.19
 
 
 
 
Material Lease Interest Payments and Discount Rates
 
 
 
 
 
 
Eastern Interconnection Project: EIP
 
 
 
 
Discount Rate: 12.85%
 
 
 
 
 
 
 
 
Date
Interest Payment
Principal Payment
Total Payment
Loan Balance EoY
12/31/2011


$56,485




($2,495
)


$53,990




$441,586


12/31/2012


$56,811




$441,586




$498,398




$0


 


$2,158,879




$4,638,915




$6,797,794


 
 
 
 
 
 
 
 
 
 
 
PVNGS
 
 
 
 
Discount Rate:
10.25%
 
 
 
 
 
 
 
 
Date
Interest Payment
Principal Payment
Total Payment
Loan Balance EoY
12/31/2011


$8,959,529




$4,475,002




$13,434,530




$82,935,034


12/31/2012


$8,500,841




$16,577,255




$25,078,096




$66,357,779


12/31/2013


$6,801,672




$20,625,202




$27,426,874




$45,732,577


12/31/2014


$4,687,589




$27,548,271




$32,235,860




$18,184,306


12/31/2015


$1,863,891




$15,218,064




$17,081,955




$2,966,242


12/31/2016


$304,040




$2,966,242




$3,270,281




$0





On December 11, 2013 the PVNGS Unit 1 Facility Leases were amended to extend the
term from January 15, 2015 to January 15, 2023 and to reduce the semi-annual
rental payments by 50% effective July 15, 2015. The original lessor notes
related to these leases remain unchanged with Unit 1 notes being paid in full
and expiring on 1/15/2015 and Unit 2 notes being paid in full and expiring on
1/15/2016.






























--------------------------------------------------------------------------------




SCHEDULE 11.1


NOTICES


Borrower:


Public Service Company of New Mexico
414 Silver Ave. SW
Albuquerque, NM 87102-3289
Attention: Terry Horn, Vice President and Treasurer
Telephone No.:  (505) 241-2119
Telecopy No.:  (704) 241-4386
E-mail:  terry.horn@pnmresources.com


Address for notices as Administrative Agent:


U.S. Bank National Association
US Bank Utilities Division
461 Fifth Avenue, 8th Floor
New York, NY 10017
Attention: Raymond Palmer
Telephone No.:  646-935-4564
Telecopy No.:  646-935-4552


with a copy to


US Bank Agency Services
1420 5th Avenue, 9th Floor
Seattle, WA 98101
Telephone No.:  877-653-3117
Telecopy No.:  206-587-7022










--------------------------------------------------------------------------------




EXHIBIT 2.1(b)


FORM OF
NOTICE OF REVOLVING BORROWING


TO:        U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of January 8, 2014 among Public Service Company of New
Mexico (the “Borrower”), U.S. Bank National Association, (the “Administrative
Agent”), and the Lenders identified therein (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”)



DATE:        _____________, 201__


1.
This Notice of Revolving Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.



2.
Please be advised that the Borrower is requesting Revolving Loans on the terms
set forth below:



(a)
Principal amount of requested
Revolving Loans                $___________________



(b)
Date of requested Revolving Loans (the “Borrowing Date”) ______________



(c)
Interest rate applicable to the

requested Revolving Loans:
(i)    ________    Adjusted Base Rate
(ii)    ________    Adjusted Eurodollar Rate for an Interest Period of:
                


________ one month
________ two months
________ three months
________ six months


3.
The undersigned hereby certifies that the following statements will be true on
the date of the Borrowing Date:



(a)    The representations and warranties made by the Borrower in any Credit
Document (other than the representation and warranties in Section 6.7(a) (but
only with respect to clause (a) of the definition of Material Adverse Effect)
and Section 6.9 of the Credit Agreement) are true and correct in all material
respects (except to the extent that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) at and as if
made as of such date except to the extent they expressly and exclusively relate
to an earlier date.


(b)    No Default or Event of Default exists or shall be continuing either prior
to or after giving effect to the Revolving Loans made pursuant to this Notice of
Revolving Borrowing.

CH1 8574068v.3

--------------------------------------------------------------------------------






(c)    Immediately after giving effect to the requested Revolving Loans (and the
application of the proceeds thereof), (i) the aggregate principal amount of
outstanding Revolving Loans shall not exceed the Revolving Committed Amount and
(ii) with respect to each individual Lender, the sum of outstanding principal
amount of Revolving Loans of such Lender shall not exceed such Lender’s Pro Rata
Share of the Revolving Committed Amount.


4.    The undersigned hereby acknowledges and agrees that the Borrower shall
indemnify each Lender in accordance with Section 3.14 against any loss, cost or
expense incurred by such Lender as a result of any failure by the Borrower to
borrow the Revolving Loan requested by the Borrower in this Notice of Revolving
Borrowing on the Borrowing Date.




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation


By: ____________________________________
Name: _________________________________
Title: ___________________________________





2



--------------------------------------------------------------------------------




EXHIBIT 2.1(e)


FORM OF REVOLVING NOTE


Lender: ______________                            _____________, 201__


FOR VALUE RECEIVED, PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
referenced above (the “Lender”), at the Administrative Agent’s Office set forth
in that certain Credit Agreement dated as of January 8, 2014 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
the Borrower, the Lenders party thereto (including the Lender) and U.S. Bank
National Association, as Administrative Agent (the “Administrative Agent”) (or
at such other place or places as the holder of this Note may designate), the
aggregate unpaid principal amount of the Revolving Loans made by the Lender to
the Borrower under the Credit Agreement, in lawful money and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement (but, in any event, no later than the Maturity Date), and to
pay interest on the unpaid principal amount of each Revolving Loan made by the
Lender, at such office, in like money and funds, for the period commencing on
the date of each Revolving Loan until each Revolving Loan shall be paid in full,
at the rates per annum and on the dates provided in the Credit Agreement.


This Note is one of the Notes referred to in the Credit Agreement and evidences
Revolving Loans made by the Lender to the Borrower thereunder. Capitalized terms
used in this Note have the respective meanings assigned to them in the Credit
Agreement and the terms and conditions of the Credit Agreement are expressly
incorporated herein and made a part hereof.


The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loans evidenced by this Note upon the occurrence of certain events
(and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loans upon the terms and conditions specified therein.
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorney fees.


The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or under
this Note in respect of the Revolving Loans to be evidenced by this Note, and
each such recordation or endorsement shall be prima facie evidence of such
information, absent manifest error.


Except as permitted by Section 11.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By: ____________________________________
Name: __________________________________
Title: ___________________________________










--------------------------------------------------------------------------------




EXHIBIT 2.3
        
FORM OF
NOTICE OF CONTINUATION/CONVERSION


TO:        U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of January 8, 2014 among Public Service Company of New
Mexico (the “Borrower”), U.S. Bank National Association, (the “Administrative
Agent”), and the Lenders identified therein (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”)



DATE:
_____________, 201_



___________________________________________________________________________




1.
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.



2.
Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans in the amount of $            , currently accruing
interest at             , be extended or converted as of         , 201__ at the
interest rate option set forth in paragraph 3 below.



3.
The interest rate option applicable to the extension or conversion of all or
part of the existing Revolving Loans referenced above shall be:



a.    ________    the Adjusted Base Rate


b.    ________    the Adjusted Eurodollar Rate for an Interest Period of:
________ one month
________ two months
________ three months
________ six months


4.
As of the date hereof, no Default or Event of Default has occurred and is
continuing.



[signature page follows]




--------------------------------------------------------------------------------




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By: ____________________________________
Name: __________________________________
Title: ___________________________________






--------------------------------------------------------------------------------




EXHIBIT 4.1(l)
        
FORM OF
ACCOUNT DESIGNATION LETTER


[Date]


U.S. Bank National Association
Raymond Palmer,
US Bank Utilities Division,
461 Fifth Avenue, 8th Floor,
New York, NY 10017
Ph: 646-935-4564,
Fax: 646-935-4552;


with a copy to


US Bank Agency Services,
1420 5th Avenue, 9th Floor,
Seattle, WA 98101,
Ph: 877-653-3117,
Fax: 206-587-7022


Ladies and Gentlemen:


This Account Designation Letter is delivered to you by PUBLIC SERVICE COMPANY OF
NEW MEXICO (the “Borrower”), a New Mexico corporation, under Section 4.1(l) of
the Credit Agreement, dated as of January 8, 2014 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto, and U.S. Bank National Association, as
administrative agent (the “Administrative Agent”).


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:
A/C# _________________
ABA _________________
Reference:


Notwithstanding the foregoing, if other payment instructions are attached
hereto, funds borrowed under the Credit Agreement on the effective date of the
Credit Agreement shall be sent to the institutions and/or persons designated on
such payment instructions.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
this 8th day of January, 2014.


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By:_______________________________
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT 7.1(c)


FORM OF
COMPLIANCE CERTIFICATE


TO:        U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent


RE:
Credit Agreement dated as of January 8, 2014 among Public Service Company of New
Mexico (the “Borrower”), U.S. Bank National Association, (the “Administrative
Agent”), and the Lenders identified therein (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”)



DATE:
_____________, 201__



_________________________________________________________________            


Pursuant to the terms of the Credit Agreement, I, ______________, Chief
Financial Officer of Public Service Company of New Mexico, hereby certify on
behalf of the Borrower that, as of the [Fiscal Quarter][Fiscal Year] ended
________, 201__, the statements below are accurate and complete in all respects
(all capitalized terms used below shall have the meanings set forth in the
Credit Agreement):


a.    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the annual financial statements delivered in accordance with Section 7.1(a)
of the Credit Agreement or as of the date of the quarterly financial statements
referred to in paragraph c. below) demonstrating compliance by the Borrower with
the financial covenant contained in Section 7.2 of the Credit Agreement.


b.    No Default or Event of Default exists under the Credit Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.


c.    [Attached hereto as Schedule 2 are the quarterly financial statements for
the fiscal quarter ended __________, 201__ and such quarterly financial
statements] [The quarterly financial statements for the fiscal quarter ended
______, 201_, delivered electronically pursuant to the last paragraph of Section
7.1 of the Credit Agreement,] fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements].


[signature page follows]






_________________________
1 Paragraph (c) only included when delivering quarterly statements. Use the
first bracketed language when delivering paper copies of quarterly financial
statements and the second bracketed language when delivering quarterly financial
statements electronically.






--------------------------------------------------------------------------------




PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation




By: ____________________________________
Name: __________________________________
Title: ___________________________________








--------------------------------------------------------------------------------




SCHEDULE 1


TO EXHIBIT 7.1(c)


FINANCIAL COVENANT CALCULATIONS


A.
Debt Capitalization


 
 
1. Consolidated Indebtedness of the Borrower
$   _________________


 
2. Consolidated Capitalization of the Borrower
$   _________________


 
3. Debt to Capitalization Ratio (Line A1 ÷ A2)
      ____________ to 1.0


 
Maximum Permitted
.65 to 1.0
 
 
 

























































_______________________
2 For purposes of such calculation, the portion of Consolidated Indebtedness
attributable to obligations under Material Leases shall be the net present value
(using (i) the discount rate (A) set forth in Schedule 6.19 of the Credit
Agreement, so long as such Schedule 6.19 specifies the same relevant discount
rate as is used in calculating such net present value provided to Moody’s and
S&P or (B) the discount rate used in calculating such net present value provided
to Moody’s and S&P or (ii) any such other discount rate as shall be proposed by
the Borrower (and agreed upon by the Required Lenders)) of all amounts payable
under the Material Leases.






--------------------------------------------------------------------------------

    



SCHEDULE 2


TO EXHIBIT 7.1(c)


QUARTERLY FINANCIAL STATEMENTS


[Attached]










--------------------------------------------------------------------------------




EXHIBIT 11.3(b)


FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
______________ (the “Assignor”) and _______________________ (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Schedule 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:            ______________________________


2.
Assignee:            ______________________________

and is an Affiliate/Approved Fund of _________________


3.
Borrower:            Public Service Company of New Mexico, a New Mexico

corporation


4.
Administrative Agent:        U.S. Bank National Association, as the
Administrative Agent under the Credit Agreement





--------------------------------------------------------------------------------

    



5.
Credit Agreement:    Credit Agreement dated as of January 8, 2014 among the
Borrower, the Administrative Agent, and the Lenders identified therein.

6.
Assigned Interest:    



Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans
$
$
   %



7.    After giving effect to the foregoing assignment, the Assignor and the
Assignee shall have the following Commitments, Pro Rata Shares and outstanding
Loans:


 
Commitments
Pro Rata Share
Outstanding
Revolving Loans
Assignor
 
 
 
Assignee
 
 
 



8.    Trade Date:        ______________


Effective Date: _____________ ___, 201__






--------------------------------------------------------------------------------

    



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By:______________________________
Name:____________________________
Title:_____________________________
ASSIGNEE


[NAME OF ASSIGNEE]


By:______________________________
Name:___________________________
Title:_____________________________




Consented to and Accepted if applicable:


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent


By:______________________________
Name:____________________________
Title:_____________________________




Consented to if applicable:


PUBLIC SERVICE COMPANY OF NEW MEXICO,
a New Mexico corporation


By:______________________________
Name:____________________________
Title:_____________________________




--------------------------------------------------------------------------------

    



SCHEDULE 1


TO EXHIBIT 11.3(b)


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a foreign lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and




--------------------------------------------------------------------------------

    



Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.






